Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 7, 9-16 and 18-25 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the instant claimed combination of from 0.5 wt.% to 3 wt.% prickly pear extract, from 0.5 wt.% to 3 wt.% reduced L-Glutathione, from 0.5 wt.% to 3 wt.% N-Acetyl-L-Cysteine (NAC), from 0.5 wt.% to 3 wt.% licorice root extract, and from 0.2 wt.% to 3 wt.% milk thistle, wherein the weight percentages are based on the total weight of the composition; wherein the composition does not include dihydromyricetin. Further, claim 25 recites 0.5 wt.% to 6 wt.% prickly pear extract, from 0.5 wt.% to 6 wt.% reduced L-Glutathione, from 0.5 wt.% to 6 wt.% N-Acetyl-L-Cysteine (NAC), from 0.5 wt.% to 6 wt.% licorice root extract, and from 0.2 wt.% to 6 wt.% milk thistle. Even though Powell reference (US 10478416) teaches compositions for the same treatment as that claimed, Powell does not teach or suggest all of the claimed substances and in the claimed amounts. The prior art of record does not teach or suggest the claimed combination and further in the claimed percentage ranges of NAC, licorice, prickly pear extract, milk thistle and reduced L-glutathione.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611